Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 10, and 16, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  monitors and analyzes data associated with one or more assets; manage analytics associated with the one or more assets, the manages a set of models for the one or more assets; that selects a subset of models from the set of models; and the subset of models and performs learning associated with the subset of models to predict a health state for the one or more assets.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 10, and 16 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to monitor and analyzes one or more assets which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under Mental Processes grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “computer”, “a memory”, “a processor”, “a monitoring component”, “a catalog component”, “a model suite component”, and “a model processing/learning component”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-9, 11-15, and 17-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 16 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 10, and 16 includes various elements that are not directed to the abstract idea. These elements include “system”, “computer”, “a memory”, “a processor”, “a monitoring component”, “a catalog component”, “a model suite component”, and “a model processing/learning component” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “learning component”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0033] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 5, 8-9, 12-14, and 18-20 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “a fly forward component”, “an inspector component”, and “ a resource map component”. The “a fly forward component”, “an inspector component”, and “ a resource map component” are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, ““a fly forward component”, “an inspector component”, and “ a resource map component” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Dependent claim 3 is not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “machine learning model”. Using the model is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the machine learning model is merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Dependent claims 2, 4, 6-7, 11, 15, and 17 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a mental processes. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a mental processes. 

	


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smiley et al. US 2014/0365271 (hereinafter Smiley) 
Regarding Claim 1: 
A system, comprising:
 a memory storing computer executable components; and a processor configured to execute the following computer executable components stored in the memory: (Smiley [0128], [0132])
a monitoring component that monitors and analyzes data associated with one or more assets; (Smiley [0029], “utility providers and other entities routinely monitor and/or inspect such industrial assets to assess the health of the industrial asset and/or to develop a maintenance plan for the industrial asset”. For example, sensors may be associated with an industrial asset and may be configured to measure various properties of the industrial assets … over time, a data record of the industrial record is formed which comprise data pertaining to sensor readings, inspections, outages, maintenance, heat run tests, design specifications, etc.”.) 

a catalog component that manage analytics associated with the one or more assets, wherein the catalog component manages a set of models for the one or more assets; (Smiley [0030], “health models have been developed that are configured to analyze at least a portion of a data record of an industrial asset to assess the health of the industrial asset”. Smiley [0034], “one or more models are developed for generating health profiles. The models may be generated programmatically (e.g., based upon historical data yielded from one or more industrial assets of a class to which the model relates) and/or by subject matter experts. Upon completion, these models are typically stored in a data store for later retrieval when developing a health profile for a particular industrial asset”. Smiley [0124], “retrieve one or more models from a model data store 1212 where models that have been developed for a particular class are stored”.) 
a model suite component that selects a subset of models from the set of models; and (Smiley [0031], “selecting a model that (e.g., best) predicts the health of the subset … determining for respective industrial assets or a group of assets which model(s) or combination of models (e.g., such as meta-models that consider output from multiple models) provides an effective (e.g., most effective) prediction”. Smiley [0124], “ The model retrieval component 1204 is configured to retrieve one or more models from a model data store 1212 where models that have been developed for a particular class of industrial asset ( e.g., transformer, circuit breaker, etc.) are stored”.) 
a model processing/learning component that process the subset of models and performs learning associated with the subset of models to predict a health state for the one or more assets.  (Smiley [0031], “selecting a model that predicts the health of the subset … or combination of models ….  the model selected to analyze industrial assets of a subset, and/or features of the model ( e.g., model parameters and/or model logic) may be refined over a period of time to achieve specified objectives (e.g., a specified confidence in a forecast, a specified forecasting period, etc. … the process of identifying subsets, selecting a model, and/or updating the model is an iterative process”.  Smiley [0043], “  a machine learning algorithm may pool data from a plurality of industrial assets to identify trends and/or patterns that may suggest whether it is better to update the criterion/criteria for division of industrial assets, or to select a different model, or to update a model parameter(s) of the model previously selected for the subset, or to update model logic of the model previously selected for the subset, or to combine two or more models, or a combination of one or more of these considerations”.) 
Regarding Claim 2: 
Smiley disclose the system of claim 1, 
Smiley further teach wherein the model suite component defines one or more models for one or more features of the one or more assets. (Smiley [0081], “fig. 7 may be generated using one or more models”. Smiley [0111-0113], “desiring to develop a model which assesses the health of the first industrial asset ….. the set of factors may relate to operating conditions of the assets and/or environment conditions proximate the assets …. Features (e.g., lightning arrester, operating features, etc.) .. identify features that those assets have in common … where the patterns serve as the basis for generating/updating the model”.) 


    PNG
    media_image1.png
    684
    963
    media_image1.png
    Greyscale

Regarding Claim 3: 
Smiley disclose the system of claim 1, 
Smiley further teach wherein the model processing/learning component performs one or more machine learning techniques to predict the health state for the one or more assets. (Smiley [0043], “  a machine learning algorithm may pool data from a plurality of industrial assets to identify trends and/or patterns that may suggest whether it is better to update the criterion/criteria for division of industrial assets, or to select a different model, or to update a model parameter(s) of the model previously selected for the subset, or to update model logic of the model previously selected for the subset, or to combine two or more models, or a combination of one or more of these considerations”.) 
Regarding Claim 4: 
Smiley disclose the system of claim 1, 
Smiley further teach wherein the model processing/learning component learns one or more features related to the subset of models.  (Smiley [0031-0032], “the model selected to analyze industrial assets of a subset, and/or features of the model (e.g., model parameters and/or model logic) may be refined over a period of time to achieve specified objectives … a learning feature is configured to update an aspect of the model based upon discrepancies between the predicted health and the actual health of the asset during the prediction period … model logic and/or model parameters may be refined based upon the discrepancies to update the model and/or improve an accuracy of the model”.) 
Regarding Claim 5: 
Smiley disclose the system of claim 1, 
Smiley further teach wherein the computer executable components further comprise: 
a fly forward component that executes a forecasting model to determine a deterministic forecast and/or a probabilistic forecast for the one or more assets.  (Smiley [0062-0063], “the model logic may also describe a process by which a confidence is assigned to the data, a process by which the data is evaluated to generate a forecast (e.g., probability), and/or a process by which a confidence may be computed (e.g., where a higher confidence may be assigned to a first forecast based relative to the confidence assigned to a second forecast based upon the quantity and the quality of data used to generated forecast … an expected condition(s) of the industrial asset during the prediction period, a likely cause (s) of the condition(s), and/or an expected impact of the condition(s) on the industrial asset, a system comprising the industrial asset, and/or an entity”. )

    PNG
    media_image1.png
    684
    963
    media_image1.png
    Greyscale

Regarding Claim 6: 
Smiley disclose the system of claim 5, 
Smiley further teach wherein the fly forward component determines one or more predicted operational characteristics for the one or more assets.  (Smiley [0083] The health profile 700 also comprises a first condition field 704 describing a first condition that the transformer may experience within the prediction period and a second condition field 704 describing a second condition that the transformer may experience within the prediction period. By way of example, in the illustrated embodiment, the first condition field 704 provides that there is a 92% confidence in the insulation becoming degraded to an unhealthy level within the prediction period. The first  condition field 704 also describes likely causes of the degraded insulation and likely impacts of the degraded insulation. For example, 55% of the degraded insulation condition may be estimated to be attributed to sustained overloading, and 45% of the degraded insulation condition may be estimated to be attributed to repeated lightning strikes. Moreover, there is an 80% probability that the degraded insulation will lead to failure of the transformer and a 10% probability that the degraded insulation will lead  to a fire event associated with the transformer. Also, see [0090]) 

    PNG
    media_image1.png
    684
    963
    media_image1.png
    Greyscale

Regarding Claim 7: 
Smiley disclose the system of claim 5, 
Smiley further teach wherein the fly forward component employs a set of historical parameters for the one or more assets to forecast one or more future operational characteristics for the one or more assets.  (Smiley [0054-0056], “figs. 3-5, the assessment period may include past, present, and/or future times. By way of example, the assessment period may be period that extends from one year ago today until six months into the future. It may appreciated that where the assessment period extend into the future … generate a health profile that predicts conditions of the asset over the next 6 month period starting today … predicts conditions 1-2 years from now”.) 
Regarding Claim 8: 
Smiley disclose the system of claim 1, 
Smiley further teach wherein the computer executable components further comprise: 
an inspector aggregation component that aggregates the subset of models to determine an optimized model for the one or more assets.  (Smiley [0031], ” selecting a model that
( e.g., best) predicts the health of the subset, iteratively updating the model based upon differences and/or similarities between forecasts generated by the model and the actual health of industrial assets included within the subset during a period applicable to the forecast, and/or determining for respective industrial assets or a group of assets which model(s) or combination of models ( e.g., such as meta-models that consider output from multiple models) provides an effective ( e.g., most effective) prediction for the business purposes of the industrial entity. [0110], “historical data from a plurality of transformers operating under similar loading conditions in similar environments may be aggregated by a machine learning algorithm configured the model based upon identified patterns in the historical data”.) 
Regarding Claim 9: 
Smiley disclose the system of claim 3, 
Smiley further teach wherein the computer executable components further comprise: 
a resource map aggregation component that determines a set of properties associated with aggregation of the subset of models to facilitate service of at least one asset from the one or more assets.  (Smiley [0078-0081], “the model logic may review performance logs, maintenance logs, and/or business logs stored in a fourth data store 626 to determine a possible impact of the insulation degrading to an unhealthy level, a probability that the impact will occur, and/or a confidence in the probability. By way of example, based upon performance logs, it may be determined that the probability of failure is low if the transformer operates for less than 1 month with the degraded insulation but increases to 80% if the transformer operates for at least 1 month with insulation that has degraded to an unhealthy level. Moreover, a service map may indicate that the transformer services 500 customers and that at least 100 of those customers are likely to experience an outage if the transformer fails ( e.g., based upon the impact of previous failures by the transformer).
Regarding Claim 10: 
Claim 10 is the method claims corresponding to the system claim 1 rejected above. Therefore, Claim 10 is rejected under the same rational as claim 1. 
Regarding Claim 11: 
Smiley disclose a method of claim 10, 
Smiley further teach further comprising: processing, by the system, the subset of models.  (Smiley [0031], “selecting a model that predicts the health of the subset … or combination of models ….  the model selected to analyze industrial assets of a subset, and/or features of the model ( e.g., model parameters and/or model logic) may be refined over a period of time to achieve specified objectives (e.g., a specified confidence in a forecast, a specified forecasting period, etc. … the process of identifying subsets, selecting a model, and/or updating the model is an iterative process”.  Smiley [0043], “  a machine learning algorithm may pool data from a plurality of industrial assets to identify trends and/or patterns that may suggest whether it is better to update the criterion/criteria for division of industrial assets, or to select a different model, or to update a model parameter(s) of the model previously selected for the subset, or to update model logic of the model previously selected for the subset, or to combine two or more models, or a combination of one or more of these considerations”. Also, see [0132]) 
Regarding Claim 12: 
Claim 12 is the method claims corresponding to the system claim 5 rejected above. Therefore, Claim 12 is rejected under the same rational as claim 5. 
	
Regarding Claim 13: 
Claim 13 is the method claims corresponding to the system claim 8 rejected above. Therefore, Claim 13 is rejected under the same rational as claim 8. 

Regarding Claim 14: 
Claim 14 is the method claims corresponding to the system claim 9 rejected above. Therefore, Claim 14 is rejected under the same rational as claim 9. 
Regarding Claim 15: 
Claim 15 is the method claims corresponding to the system claim 2 rejected above. Therefore, Claim 15 is rejected under the same rational as claim 2. 
Regarding Claim 16: 
Claim 16 is the computer readable storage device claim corresponding to the system claim 1 rejected above. Therefore, Claim 16 is rejected under the same rational as claim 1. 
Regarding Claim 17:  
Claim 17 is the computer readable storage device claim corresponding to the method claim 11 rejected above. Therefore, Claim 17 is rejected under the same rational as claim 11. 
Regarding Claim 18: 
Claim 18 is the computer readable storage device claim corresponding to the system claim 5 rejected above. Therefore, Claim 18 is rejected under the same rational as claim 5. 
Regarding Claim 19: 
Claim 19 is the computer readable storage device claim corresponding to the system claim 8 rejected above. Therefore, Claim 19 is rejected under the same rational as claim 8. 
Regarding Claim 20: 
Claim 20 is the computer readable storage device claim corresponding to the system claim 9 rejected above. Therefore, Claim 20 is rejected under the same rational as claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee, Jay, Chao Jin, and Behrad Bagheri. "Cyber physical systems for predictive production systems." Production Engineering 11.2 (2017): 155-165.  
Chabin et al. US 2019/0188581: Switching from calendar based to predictive maintenance: a leaner and faster software-based solution orchestrating data-driven forecasting models. 
Herzog US 2017/0206452: localized temporal model forecasting. 
Nicholas et al. US 2016/0371584: Local analytics at an asset. 
Davenport et al. US 2012/0173300: Infrastructure asset management. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624